DETAILED ACTION

PLEASE NOTE: A restriction of both an invention AND a species is required as set forth below.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	Group I, claims 1-7 and 14, drawn to drawn to a composite structure.
	Group II, claims 8-10, drawn to a process for producing a composite structure.
	Group III, claims 11-13 and 15, drawn to a sewn product.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The species are as follows: 

Species I: there is no textile layer disposed between the foam layer and the cover layer (claim 8)
Species II: a textile layer is arranged between the foam layer and the cover layer (claims 5, and 9-10)

Applicant is required, in reply to this action, to elect a single species (please select one of either species I or species II to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-4, 7, and 11-15.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of the composite structure of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Weber et al. (DE 102016206340) with citations from (US 2019/0023215) in view of Nojiri et al. (US 4,421,867) and further in view of Anaya et al. (US 2004/0076816).
Weber discloses a laminate structure for the interior of a motor vehicle including an airbag cover (0005). The laminate comprising a two-ply decorative layer (5 and 6; instant cover layer), a foam layer (4) and lacquer layer (3) (Fig. 1, 0034). The foam layer having of 40 to 200 kg/m3 (0022) and containing a polyolefin (0021). And the decorative layer formed of thermoplastic polyolefins (0013). Weber does not disclose a gel content for the decorative layer thus it would be viewed as 0%, overlapping the claimed gel content of 0 to 20%.
Weber further does not disclose a gel content of the foam layer of the composite structure having a Shore A hardness according to DIN 53505 of 20 to 45.
Regarding the gel content of the foam layer, Nojiri, in the analogous field of composite foams, discloses a polyolefin foam ranging from between 20 to 50% (column 4, lines 20-30), overlapping the claimed gel content of 20 to 80%.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the foam of Weber to have a gel content of 20 
Regarding the composite Shore A hardness, Anaya, in the analogous field of composites structure of interior components of a motor vehicle (0016), discloses a composite formed of thermoplastic material having a Shore A hardness of between about 30 and 60, as measured in accordance with DIN 53505 (0023 and 0025-0026).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the composite of Weber to have a Shore A hardness of 30 to 60, as taught by Anaya, ensuring desirable touch and mechanical strength of the composite (0023).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALICIA J SAWDON/Primary Examiner, Art Unit 1781